MEMORANDUM DECISION                                                              FILED
                                                                           Aug 05 2020, 9:32 am
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                            CLERK
                                                                            Indiana Supreme Court
regarded as precedent or cited before any                                      Court of Appeals
                                                                                 and Tax Court

court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Anthony C. Lawrence                                      Curtis T. Hill, Jr.
Anderson, Indiana                                        Attorney General of Indiana
                                                         Tiffany A. McCoy
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Alfred Johnson,                                          August 5, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-3009
        v.                                               Appeal from the Madison Circuit
                                                         Court
State of Indiana,                                        The Honorable Andrew R.
Appellee-Plaintiff                                       Hopper, Judge
                                                         Trial Court Cause No.
                                                         48D03-0311-FB-481



Baker, Senior Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-3009 | August 5, 2020                      Page 1 of 5
[1]   Alfred Johnson appeals the order requiring him to serve probation. Finding

      that his appeal is untimely and that, in any event, he is not entitled to relief, we

      affirm.


                                                        Facts
[2]   Following a February 2004 jury trial, Johnson was convicted of two Class B

      felonies and sentenced to twenty years with ten years suspended to probation.

      For a brief period in 2007, Johnson was placed in work release, but after he

      violated the terms of work release, he was re-incarcerated in March 2008. In

      March 2011, the trial court agreed that Johnson could be evaluated for entry

      into a reentry court program, noting that if Johnson were accepted, he would

      waive his right to post-conviction relief proceedings.1 In April 2011, Johnson

      was accepted into the program. The reentry court noted that one of the

      requirements of the program was that Johnson report to probation as requested.

      Additionally, Johnson signed a form entitled “Probation Order/Specific

      Conditions of Sentence,” which listed the terms of Johnson’s probation,

      including a requirement that he successfully complete the reentry program. Tr.

      Ex. 2.


[3]   In January 2012, the trial court was notified that Johnson had violated

      probation by absconding from the reentry program for longer than thirty days




      1
        A “reentry court” is “a problem solving court that is focused on the needs of individuals who reenter the
      community after a period of incarceration and that may provide a range of necessary reintegration services
      for eligible individuals[.]” Ind. Code § 33-23-16-9.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-3009 | August 5, 2020                     Page 2 of 5
      and failing to comply with the program. The reentry court terminated Johnson

      from the program and referred the matter back to the trial court for further

      proceedings. The trial court found that by failing to comply with the reentry

      court program, Johnson had violated the terms of his probation. Consequently,

      the trial court issued a warrant for Johnson’s arrest in January 2012. Johnson

      was not located and arrested until July 30, 2017.


[4]   At the probation violation hearing on October 23, 2017, Johnson denied that he

      had signed a probation agreement and denied any knowledge that he had been

      on probation. He admitted, however, that he had signed the Probation

      Order/Specific Conditions of Sentence form. On January 22, 2018, the trial

      court issued an order finding that Johnson had been placed on probation when

      he entered the reentry court program in April 2011 and that he had violated the

      terms of probation by, among other things, failing to comply with that program.

      The trial court continued Johnson on probation under the existing terms and

      length of probation.


[5]   A new notice of probation violation was filed on March 13, 2018. After

      Johnson failed to appear at the violation hearing on April 9, 2018, the trial

      court issued a warrant for his arrest. That warrant was served on July 5, 2019,

      and an initial hearing on the probation violation was held on July 8, 2019.


[6]   On July 13, 2019, Johnson filed a motion to correct error with respect to the

      January 22, 2018, order. He argued that (1) he was not on probation because

      after it was revoked in March 2008, the trial court never issued a new order


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-3009 | August 5, 2020   Page 3 of 5
      placing him on probation again; (2) he was unaware that he was on probation

      at the time he was in the reentry court program; and (3) at the hearing resulting

      in the January 2018 order, Johnson was not advised of the terms of his

      probation. In November 2019, the trial court issued an order on Johnson’s

      motion to correct error, correcting the number of days he would serve on

      probation, advising him anew of the terms of his probation, and dismissed the

      alleged violations that occurred following the January 2018 order.2 Johnson

      now appeals.


                                      Discussion and Decision
[7]   It is not entirely clear what order Johnson’s motion to correct error was

      attempting to correct. We infer from the course of proceedings that he was

      focused on the January 22, 2018, order continuing him on probation. To the

      extent that is accurate, this appeal is untimely. See Ind. Appellate Rule 9(A)(1)

      (party must appeal a final judgment within thirty days of entry unless a timely

      motion to correct error is filed); Ind. Trial Rule 59(C) (motion to correct error

      must be filed within thirty days of the entry of final judgment). As Johnson did

      not file his motion to correct error until nearly eighteen months later, that

      motion and this appeal are untimely.




      2
        It is not entirely clear from the order whether the trial court granted or denied the motion to correct error.
      But the relief requested by Johnson was, in part, a request to amend the part of the January 2018 order
      finding that Johnson was on probation while in the reentry court program. As the trial court did not grant
      this requested relief, we infer that it at least denied the motion to correct error in part.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-3009 | August 5, 2020                         Page 4 of 5
[8]    Additionally, we note that even if we were to give Johnson the benefit of every

       doubt, in its November 2019 order, the trial court (1) corrected any potential

       error with respect to a failure to advise Johnson of the terms of his probation by

       advising him of those terms anew; and (2) corrected any harm to Johnson that

       could have resulted from the alleged error by dismissing the probation

       violations filed following the January 2018 order.


[9]    To the extent that Johnson argues that his agreement to waive his right to

       pursue post-conviction proceedings prohibited the trial court from finding that

       he was on probation while participating in the reentry court program, we

       disagree. The day that Johnson was accepted into the reentry court program,

       he signed a document entitled “Probation Order/Specific Conditions of

       Sentence,” which clearly states that he understood that he would be on

       probation and that participation in the program was a condition of his

       probation. Tr. Ex. 2. The fact that Johnson waived his right to pursue post-

       conviction proceedings has no bearing on whether or not he was on probation,

       nor did it somehow vacate the balance of his sentence. Therefore, this

       argument is unavailing.


[10]   The judgment of the trial court is affirmed.


       Bailey, J., and Vaidik, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-3009 | August 5, 2020   Page 5 of 5